155DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application is in condition for allowance except for the following formal matters: 
Cancel withdrawn claims 1-21, 39-51, 53, and 54.
As to claim 22, line 3, “UL” and “UE” should be replaced with “uplink (UL)” and “user equipment (UE)”, respectively.
As to claim 28, lines 1 and 3, “UE”  and “UL” should be replaced with “user equipment (UE)” and “uplink (UL)”, respectively.
As to claim 35, line 7, “UL” and “UE” should be replaced with “uplink (UL)” and “user equipment (UE)”, respectively.
As to claim 36, lines 1 and 7, “UE”  and “UL” should be replaced with “user equipment (UE)” and “uplink”, respectively.
As to claim 38, line 3, “UE” should be replaced with “user equipment (UE)”.
As to claim 39, line 3, “UL” and “UE” should be replaced with “uplink (UL)” and “user equipment (UE)”, respectively.
As to claim 40, lines 1 and 3, “UE”  and “UL” should be replaced with “user equipment (UE)” and “uplink (UL)”, respectively.
As to claim 42, line 3, “UE” should be replaced with “user equipment (UE)”.

As to claim 44, lines 2 and 8, “UE”  and “UL” should be replaced with “user equipment (UE)” and “uplink (UL)”, respectively.
As to claim 28, lines 10, “the message” should be replaced with “the selected message”.
As to claim 28, line 12, “transmitting the message” should be replaced with “transmitting to the base station the selected message”.
Claims 36 and 40 are similar to claim 28, and as a result, said claims should be amended in a similar fashion. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. See claims 37-40, each and every “means for” limitations. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record (Chen et al., US 2020/0178305) teaches a method and/or apparatus for wireless communication at a UE, comprising: determining to perform random access channel procedure with a base station (paras. 121-125); receiving control information from the base station as part of a physical downlink control channel order random access channel procedure, the control information, wherein thePage 5 of 14App. No. 16/175,811 Amendment dated June 11, 2020Reply to Notice of Non-Compliant Amendment dated April 13, 2020one or more indicators comprising time and frequency location information, procedure information, or a combination thereof for transmission(s) (paras. 97-102).

The prior art made of record (i.e., Harada et al., US 2017/0359155) teaches a method and/or an apparatus comprising: 2receiving a first type of message for a random access channel procedure from 3one or more UL transmit beams of a UE as part of multiple transmissions during a random 4 access response window; Attorney Docket No. PRO12.01 (103038.2796)Qualcomm Ref. No. 182635D1 82 5transmitting, to the UE, one or more random access channel responses based at 6least in part on the receiving, the one or more responses including an UL transmit power 7command for subsequent transmissions of a second type of message at the UE (Fig. 7. Paragraphs [0050]-[0055]).
The prior art made of record fails to at least teach receiving a transmission of the second type of message from the UE based at 9least in part on the transmitting, the second type of message associated with a lowest UL 10transmit power command included in the one or more responses.
The prior art made of record fails to at least teach selecting a message of the second type of message based at least in part on 14the one or more responses, the message associated with a lowest UL transmit power 15command included in the one or more responses; and 16transmitting the message based at least in part on the selecting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Basu Mallick et al., US 2020/0107358, paras. 4-7, 53, 54, 65, and 69
Fakoorian et al., US 2020/0137803, abstract, paras. 127, 301, 315, 329, and 334
Kato, US 2013/0136073, paras. 15, 16, claims 5 and 6
Suzuki et al., US 2012/0188958, abstract, paras. 21, 22, 40, 76, 87, 96, and 122
Jeon et al., US 2019/0069258, Fig. 9, para. 294

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632